Citation Nr: 0321354	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  01-00 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability evaluation for 
multiple sclerosis, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from December 1990 to May 
1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied the benefit sought on 
appeal.

The veteran's claim was previously before the Board in July 
2001.  In the July 2001 decision, the Board denied the 
veteran's claim for a disability evaluation in excess of 30 
percent for his multiple sclerosis.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In December 2002, the Court vacated 
the July 2001 Board decision with respect to the issue 
presently on appeal, and remanded the matter back to the 
Board for development consistent with the Joint Motion for 
Remand and to Stay Proceedings (Motion).  Of particular 
relevance, the Motion stated that the Board failed to ensure 
that the veteran received a thorough VA examination and that 
the Board failed to provide adequate reasons and bases as to 
whether VA satisfied the Veterans Claims Assistance Act of 
2000.  The veteran's appeal was returned to the Board for 
additional development and readjudication.  


REMAND

The veteran claims entitlement to an increased disability 
evaluation for multiple sclerosis on the basis that the 
current 30 percent disability evaluation does not accurately 
reflect the severity of that disability.  Specifically, the 
veteran asserts that he is entitled to a higher disability 
evaluation because he experiences weakness and instability in 
his lower extremities and muscle spasms in his upper and 
lower extremities and face.  A review of the record leads the 
Board to conclude that additional development is necessary in 
this case before proceeding with appellate disposition, as 
the record does not contain sufficient development to render 
a decision as to the veteran's claim at this time.

As a preliminary matter, the Board notes that while the 
veteran's appeal was pending, there was a significant change 
in the law pertaining to veteran's benefits.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2002).  The VCAA applies to all 
pending claims for VA benefits, and provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits.  Changes potentially relevant to the veteran's 
appeal include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  This legislation is applicable to the 
veteran's claim.  Nonetheless, notice of the veteran's rights 
and responsibilities under the VCAA, as well as VA's 
responsibilities in assisting the veteran in the development 
of his claim for an increased disability evaluation for his 
multiple sclerosis, was not provided by the RO, as the VCAA 
was not yet enacted at the time of the issuance of the 
statement of the case.  As a consequence, the veteran's claim 
for a disability evaluation in excess of 30 percent for his 
multiple sclerosis, was certified to the Board without the 
veteran being given appropriate notice of his rights and 
responsibilities, and VA's responsibilities under the VCAA.

However, a portion of the regulations implementing the VCAA 
was recently invalidated by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  The 
Federal Circuit specifically found that, under the statute, a 
claimant has one year in which to submit additional evidence 
and argument in support of his or her claims following notice 
of the VCAA as opposed to only thirty days as set forth in 
the regulations at 38 C.F.R. § 19.9(a)(2)(ii).  Accordingly, 
that portion of the regulations limiting a veteran's response 
time to thirty days, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalidated.  See Disabled American Veterans, et. al. v. 
Principi, No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
Therefore, the veteran's claim for a disability evaluation in 
excess of 30 percent for his multiple sclerosis, must be 
remanded to the RO to ensure that the veteran is given proper 
notice of his rights and responsibilities under the VCAA, 
allowed the appropriate time in which to respond to the 
notice of the VCAA and/or waive that response time, and to 
ensure that all duty to notify and duty to assist obligations 
of the VA are met.

A review of the record reveals that the veteran was afforded 
a VA examination in December 1999, and that a copy of the 
examination report is associated with the veteran's claims 
file.  Nonetheless, the Motion granted by the Court found 
that the VA examination report was inadequate for rating 
purposes.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c) 
(VA has an affirmative duty to obtain an examination of the 
claimant at Department health-care facilities if the evidence 
of record does not contain adequate evidence to decide a 
claim).   In this regard, the Board notes that the Motion 
stated that the veteran was entitled to a new VA examination 
because the December 1999 VA examination failed to provide 
adequate diagnostic or clinical testing and because the 
examination report failed to discuss the duration and 
severity of the exacerbations of the veteran's multiple 
sclerosis and did not account for the veteran's varying 
symptomatology.  In addition, the Motion indicated that the 
examination report did not consider the applicable rating 
criteria, 38 C.F.R. § 4.124a, Diagnostic Codes 8018, 8510-
8530.   Furthermore, the Motion indicated that the VA 
examination did not provide an adequate description of 
functional loss due to pain, weakened movement, and 
fatigability pursuant to 38 C.F.R. §§ 4.40 and 4.45.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995) (weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled).  
Likewise, the VA examiner did not indicate which processes or 
residuals noted in the examination report, as well as related 
symptomatology, were manifestations of the veteran's multiple 
sclerosis.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) 
(the Board is precluded from differentiating between 
symptomatology attributed to different disabilities in the 
absence of medical evidence which does so).  See also Brady 
v. Brown, 4 Vet. App. 203, 206 (1993) (a claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity.").  

Moreover, the Board observes that the veteran, in a December 
2002 statement, reported that he was receiving therapy and 
medication for his multiple sclerosis at the Kansas City, 
Missouri VA Medical Center.  A review of the record discloses 
that the veteran's claims file includes VA medical records 
from the Kansas City VA Medical Center, from August 1999 to 
October 1999 and from August 2002.   However, no additional 
VA treatment records for the time period from November 1998 
to the present have been submitted and there is no evidence 
that the RO attempted to obtain these treatment records.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to 
have constructive knowledge of all VA records and such 
records are considered evidence of record at the time a 
decision is made).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 
43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually before the 
AOJ, may constitute clear and unmistakable error....").  
Accordingly, any additional medical records related to the 
veteran's multiple sclerosis should be associated with the 
veteran's claims file.

Therefore, it is the Board's opinion that in order to give 
the appellant every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO is requested to review the 
entire claims file and undertake any 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.  
See 38 U.S.C.A. §§ 5103A, 5107(b), 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 
(2002).  

2.  The RO is requested to send the 
veteran notice of the provisions of the 
VCAA, the kind of information needed from 
him, and what he could do to help his 
claim, as well as his and the VA's 
responsibilities in obtaining evidence.  
He should be given an opportunity to 
supply additional evidence and/or 
argument, identify additional evidence 
for VA to obtain, or waive his right to 
the one-year response time required under 
the VCAA.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder.

3.   The RO should contact the veteran 
and request him to provide the names and 
addresses of all health care providers 
who have treated him for his multiple 
sclerosis.  After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file records of 
this treatment, including, but not 
limited to:  records from the relevant VA 
medical center(s) for the period from 
November 1998 to the present.

4.  Following completion of the 
aforementioned development and the 
receipt of any medical evidence submitted 
or identified by the veteran, the veteran 
should be afforded a VA examination to 
ascertain the severity and manifestations 
of his multiple sclerosis.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished and the examiner should 
review the results of any testing prior 
to completion of the report.  The 
examiner is also requested to report 
complaints and clinical findings in 
detail, and to clinically correlate the 
veteran's complaints and findings to each 
diagnosed disorder and with the pertinent 
schedular criteria, 38 C.F.R. § 4.124a, 
Diagnostic Code 8018 and Diagnostic Codes 
8510-8530, including both the criteria 
for multiple sclerosis and the criteria 
for paralysis of the peripheral nerves.  
The examiner must also specify which 
disorders or manifestations are causally 
or etiologically related to the veteran's 
service-connected multiple sclerosis.  
Since it is important "that each 
disability be reviewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2002), a 
copy of the claims files must be 
available to the examiner for review in 
connection with the examination.  The 
examiner should be provided a full copy 
of this remand, and the examiner is asked 
to indicate that he or she has reviewed 
the claims folder.  In addition, the 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the residuals of the 
condition at issue, such testing or 
examination is to be accomplished.

In particular, the examiner should:

a.	Identify all residuals attributable 
to the veteran's service-connected 
multiple sclerosis, including any 
joint, muscular, and/or neurological 
residuals.  All joints affected by 
the condition should be identified. 

b.	Report the range of motion 
measurements for all affected joints 
(i.e., shoulders, elbows, wrists, 
knees, hands, feet, arms, etc.) in 
degrees, and should also indicate 
what would be the normal range of 
motion for the particular joints.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely 
to be additional range of motion 
loss due to any of the following 
should be addressed: (1) pain on 
use, including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The examiner is asked to describe 
whether pain significantly limits 
functional ability during flare-ups 
or when the joints are used 
repeatedly.  To the extent possible, 
the VA examiner must provide an 
objective characterization as to the 
duration and severity of such 
exacerbations.  All limitation of 
function must be identified.   If 
there is no pain, no limitation of 
motion and/or no limitation of 
function, such facts must be noted 
in the report.  Each affected joint 
should be evaluated and discussed, 
separately, and the examiner must 
distinguish, where possible, between 
symptoms and manifestations related 
to the veteran's multiple sclerosis 
and those related to the veteran's 
other nonservice-connected 
disabilities, if any.

c.	State whether there is any evidence 
of ankylosis of any affected joints, 
and if so, to what extent.  The 
severity and extent of any 
neurological or muscular impairment, 
if present, should also be 
determined.

d.	Discuss the symptomatology, 
frequency, duration, and severity of 
exacerbations of the veteran's 
service-connected multiple 
sclerosis.

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

5.  The RO should review the veteran's 
claim in light of all evidence associated 
with the claims file subsequent to the 
transfer of the claims file to the Board.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



